DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 03/12/2020. Claim 1-15 are pending and have been examined. Claim 1, 6 and 11  is independent claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 6 recites “machine readable instructions” but the Specification does not recites “machine readable instructions”, therefore the Specification is objected because it lacks antecedent basis for the claimed feature.
Claim 11 recites “computer-readable storage medium” but the Specification does not recites “computer-readable storage medium”, therefore the Specification is objected because it lacks antecedent basis for the claimed feature.
Appropriate correction are required. 
Claim Objections
Claims 1-5 are objected to because of the following informalities:
In claim 1, line 1, “the method” should read “the computer-implemented method”.
Claims 2-5 depend on claim 1 and do not cure the deficiencies of the claim 1 therefore claims 2-5 are rejected for the same rationales. 
Appropriate correction are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10 are rejected under 35 U.S.C 112(b)  or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for application subject to pre-AIA  35 U.S.C 112, the application regards, as the invention. 
Claim 6 recites the limitation “the method" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “A method”.
Claims 7-10 depend on claim 6 and do not cure the deficiencies of the claim 6 therefore claims 7-10 are rejected for the same rationales.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1:
 Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to method, which is directed to a process, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to a method for determining an inference. The claim, which contains the following limitations: 
determine a classification category associated with metadata of input content
provide the input content to a machine learning (ML) model of a set of ML models, wherein the ML model corresponds with the classification category associated with the metadata of the input content, wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata, and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models
receive an inference output from the ML model, wherein the inference output corresponds with the input content
as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“computer-implemented”).The above limitations in the context of this claim encompass determine a classification category associated with metadata of input content (corresponding to evaluation), provide the input content to a machine learning (ML) model of a set of ML models, wherein the ML model corresponds with the classification category associated with the metadata of the input content, wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata, and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models (corresponds to evaluation and judgement because inputting data to ML model amounts observing and evaluating data with assistance of pen and paper), receive an inference output from the ML model, wherein the inference output corresponds with the input content (corresponds to evaluation and judgement because receiving an inference output from ML model corresponds to evaluation and judgment of data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.
Regarding Claim 2:
 Claim 2 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to method, which is directed to a process, one of the statutory category. 
Step 2A Prong one Analysis: 
Please see analysis of claim 1.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 3:
 Claim 3 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to method, which is directed to a process, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to a method for determining an inference. The claim, which contains the following limitations: 
wherein the classification category corresponds with a type of the user device
as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“computer-implemented”) and Insignificant Extra-Solution Activity (“wherein the input content is received from a user device and the inference output is provided to the user device”). The above limitations in the context of this claim encompass wherein the classification category corresponds with a type of the user device (corresponds to evaluation and judgement because inputting data to ML model amounts observing and evaluating data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 4:
 Claim 4 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to method, which is directed to a process, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to a method for determining an inference. The claim, which contains the following limitations: 
wherein the classification category corresponds with an application incorporated with the user device
as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“computer-implemented”) and Insignificant Extra-Solution Activity (“wherein the input content is received from a user device and the inference output is provided to the user device”). The above limitations in the context of this claim encompass wherein the classification category corresponds with an application incorporated with the user device (corresponds to evaluation and judgement because inputting data to ML model amounts observing and evaluating data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 5:
 Claim 5 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to method, which is directed to a process, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to a method for determining an inference. The claim, which contains the following limitations: 
wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value
as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“computer-implemented”). The above limitations in the context of this claim encompass wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value (corresponds to evaluation and judgement because corresponds to observing input content to threshold and evaluating data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.
Regarding Claim 6:
Claim 6 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to system, which is directed to a manufacture, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to system for determining an inference. The claim, which contains the following limitations: 
determine a classification category associated with metadata of input content
provide the input content to a machine learning (ML) model of a set of ML models, wherein the ML model corresponds with the classification category associated with the metadata of the input content, wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata, and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models
receive an inference output from the ML model, wherein the inference output corresponds with the input content
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“computer system”, “a memory” and “one or more processors that are configured to execute machine readable instructions stored in the memory”). The above limitations in the context of this claim encompass determine a classification category associated with metadata of input content (corresponding to evaluation), provide the input content to a machine learning (ML) model of a set of ML models, wherein the ML model corresponds with the classification category associated with the metadata of the input content, wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata, and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models (corresponds to evaluation and judgement because inputting data to ML model amounts observing and evaluating data with assistance of pen and paper), receive an inference output from the ML model, wherein the inference output corresponds with the input content (corresponds to evaluation and judgement because receiving an inference output from ML model corresponds to evaluation and judgment of data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer system”, “a memory” and “one or more processors that are configured to execute machine readable instructions stored in the memory” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.
Regarding Claim 7:
Claim 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to system, which is directed to a manufacture, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to system for determining an inference. The claim, which contains the following limitations: 
Please see analysis of claim 6.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer system”, “a memory” and “one or more processors that are configured to execute machine readable instructions stored in the memory” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 8:
Claim 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to system, which is directed to a manufacture, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to system for determining an inference. The claim, which contains the following limitations: 
wherein the classification category corresponds with a type of the user device
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“computer system”, “a memory” and “one or more processors that are configured to execute machine readable instructions stored in the memory”) and Insignificant Extra-Solution Activity (“wherein the input content is received from a user device and the inference output is provided to the user device”). The above limitations in the context of this claim encompass wherein the classification category corresponds with a type of the user device (corresponds to evaluation and judgement because inputting data to ML model amounts observing and evaluating data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer system”, “a memory” and “one or more processors that are configured to execute machine readable instructions stored in the memory” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 9:
Claim 9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to system, which is directed to a manufacture, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to system for determining an inference. The claim, which contains the following limitations: 
wherein the classification category corresponds with an application incorporated with the user device
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“computer system”, “a memory” and “one or more processors that are configured to execute machine readable instructions stored in the memory”) and Insignificant Extra-Solution Activity (“wherein the input content is received from a user device and the inference output is provided to the user device”). The above limitations in the context of this claim encompass wherein the classification category corresponds with an application incorporated with the user device (corresponds to evaluation and judgement because inputting data to ML model amounts observing and evaluating data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer system”, “a memory” and “one or more processors that are configured to execute machine readable instructions stored in the memory” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 10:
Claim 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to system, which is directed to a manufacture, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to system for determining an inference. The claim, which contains the following limitations: 
wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“computer system”, “a memory” and “one or more processors that are configured to execute machine readable instructions stored in the memory”). The above limitations in the context of this claim encompass wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value (corresponds to evaluation and judgement because corresponds to observing input content to threshold and evaluating data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer system”, “a memory” and “one or more processors that are configured to execute machine readable instructions stored in the memory” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.
Regarding Claim 11:
 Claim 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a non-transitory computer-readable storage medium, which is directed to an article of manufacture, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to a non-transitory computer-readable storage medium for determining an inference. The claim, which contains the following limitations: 
determine a classification category associated with metadata of input content
provide the input content to a machine learning (ML) model of a set of ML models, wherein the ML model corresponds with the classification category associated with the metadata of the input content, wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata, and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models
receive an inference output from the ML model, wherein the inference output corresponds with the input content
as drafted, is an manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors” and “the plurality of instructions when executed by the one or more processors cause the one or more processors to”). The above limitations in the context of this claim encompass determine a classification category associated with metadata of input content (corresponding to evaluation), provide the input content to a machine learning (ML) model of a set of ML models, wherein the ML model corresponds with the classification category associated with the metadata of the input content, wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata, and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models (corresponds to evaluation and judgement because inputting data to ML model amounts observing and evaluating data with assistance of pen and paper), receive an inference output from the ML model, wherein the inference output corresponds with the input content (corresponds to evaluation and judgement because receiving an inference output from ML model corresponds to evaluation and judgment of data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors” and “the plurality of instructions when executed by the one or more processors cause the one or more processors to” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.
Regarding Claim 12:
 Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a non-transitory computer-readable storage medium, which is directed to an article of manufacture, one of the statutory category.
Step 2A Prong one Analysis: The claim is directed to a non-transitory computer-readable storage medium for determining an inference. The claim, which contains the following limitations: 
Please see analysis of claim 11.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors”, “the plurality of instructions when executed by the one or more processors cause the one or more processors to” and “The computer-readable storage medium” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 13:
 Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a non-transitory computer-readable storage medium, which is directed to an article of manufacture, one of the statutory category.
Step 2A Prong one Analysis: The claim is directed to a non-transitory computer-readable storage medium for determining an inference. The claim, which contains the following limitations: 
wherein the classification category corresponds with a type of the user device
as drafted, is an manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors”, “the plurality of instructions when executed by the one or more processors cause the one or more processors to” and “The computer-readable storage medium”) and Insignificant Extra-Solution Activity (“wherein the input content is received from a user device and the inference output is provided to the user device”). The above limitations in the context of this claim encompass wherein the classification category corresponds with a type of the user device (corresponds to evaluation and judgement because inputting data to ML model amounts observing and evaluating data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors”, “the plurality of instructions when executed by the one or more processors cause the one or more processors to” and “The computer-readable storage medium” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 14:
 Claim 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a non-transitory computer-readable storage medium, which is directed to an article of manufacture, one of the statutory category.
Step 2A Prong one Analysis: The claim is directed to a non-transitory computer-readable storage medium for determining an inference. The claim, which contains the following limitations: 
wherein the classification category corresponds with an application incorporated with the user device.
as drafted, is an manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors”, “the plurality of instructions when executed by the one or more processors cause the one or more processors to” and “The computer-readable storage medium”) and Insignificant Extra-Solution Activity (“wherein the input content is received from a user device and the inference output is provided to the user device”). The above limitations in the context of this claim encompass wherein the classification category corresponds with an application incorporated with the user device (corresponds to evaluation and judgement because inputting data to ML model amounts observing and evaluating data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors”, “the plurality of instructions when executed by the one or more processors cause the one or more processors to” and “The computer-readable storage medium” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 15:
 Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a non-transitory computer-readable storage medium, which is directed to an article of manufacture, one of the statutory category.
Step 2A Prong one Analysis: The claim is directed to a non-transitory computer-readable storage medium for determining an inference. The claim, which contains the following limitations: 
wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value
as drafted, is an manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors”, “the plurality of instructions when executed by the one or more processors cause the one or more processors to” and “non-transitory computer-readable storage medium”). The above limitations in the context of this claim encompass wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value (corresponds to evaluation and judgement because corresponds to observing input content to threshold and evaluating data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors”, “the plurality of instructions when executed by the one or more processors cause the one or more processors to” and “non-transitory computer-readable storage medium” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aslan et al. (US 20170132528 A1) in view of Alperovich et al. (US 20200210871 A1). 
Regarding Claim 1: 
Aslan et al. teaches A computer-implemented method for determining an inference, the method comprising (Page 9 Para [0077] “A computer-implemented method comprising: providing a set of machine learning models that are to learn a respective task” teaches computer implemented method): 
determine a classification category associated with metadata of input content (Page 9 Para [0077] “providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” teaches class (corresponds to classification category) associated with of labels (corresponds to meta data) of the data (correspond to input content));
provide the input content to a machine learning (ML) model of a set of ML models (Page 9 para [0077] “the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” teaches provide data (correspond to input content) to machine learning model of machine learning models), 
wherein the ML model corresponds with the classification category associated with the metadata of the input content (Page 9 Para [0077] “providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” teaches wherein the machine learning model corresponds with class (corresponds to classification category) associated with labels (corresponds to meta data) of the data (correspond to input content)),
wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata (Page 9 Para [0077] “providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” and Page 3 Para [0024] “the training data 104 can comprise a repository of images that are to be classified or labeled by the machine learning models 100 and/or 102. The training data 104 can further include at least two additional components: features and labels” teaches wherein machine learning models corresponds with different classes (corresponding to classification categories) associated with labels (corresponding to metadata)).
and receive an inference output from the ML model, wherein the inference output corresponds with the input content (Page3 Para [0025] “the first model 100 can be trained to infer a set of probabilities for a multi-label classification task based on unknown image data received as input, and the second model 100 can be trained to classify the unknown image data as one of multiple possible class labels, but does not infer a set of probabilities as output. The tasks are similar in that they relate to classifying unknown images by one of multiple class labels, but one model (the first model 100) outputs a set of probabilities as a prediction while the other model (the second model 102) outputs class labels” teaches receive output from the model (correspond to ML model) wherein the output corresponds with input).  
Aslan et al. does not teaches wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata, and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models.
However, Alperovich et al. teaches and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models (Page 4 Para [0063] “The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems” and Figure 2 teaches machine learning models share at least one ensemble classifiers (correspond to based component) wherein ensemble classifier reused to produce device type) 
and do not share at least one adaptive component that differs among the set of ML models (Fig. 4 teaches classifier (correspond to adaptive component) that differs among the set of ML models); 
Aslan et al. and Alperovich et al. are analogous art because directed to training machine learning model .
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alperovich et al. to the disclosed invention of Aslan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the hierarchical structure can include both domain expert knowledge encoded in a rule set and machine learning models based on training classifiers. The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems. Thus, the embodiments are an improvement to conventional systems” (Page 4 Paragraph [0063]). 
Regarding Claim 2: 
Aslan et al. in view of Alperovich et al. teaches The computer-implemented method of claim 1, 
Aslan et al. further teaches wherein the input content is received from a user device and the inference output is provided to the user device (Page 9 Para [0071] “The computing device 802 can also comprise input device(s) 820 such as a touch screen, keyboard, pointing devices (e.g., mouse, touch pad, joystick, etc.), pen, microphone, etc., through which a user can enter commands and information into the computing device 802. The computing device 802 can also comprise output device(s) 822, such as a display, speakers, a printer, etc” and figure 8 teaches wherein the information (correspond to input content) received from input device (correspond to user device) and the output is provided to the output device (correspond to user device)).  
Regarding Claim 3: 
Aslan et al. in view of Alperovich et al. teaches The computer-implemented method of claim 2, 
Alperovich et al. further teaches wherein the classification category corresponds with a type of the user device (Page 2 Para [0027] “Classification system 102 can provide this data to a machine learning engine 126 and a rules engine 128. The machine learning engine 126 can receive the data and use the data to predict device types based on the data along with confidence levels for the predictions” Page 4 Para [0058] “A classifier produces a set of probabilities P.sub.1-P.sub.n, where a P.sub.n indicates the probability of the i.sup.th device type based on the feature” and figure 4 teaches predicting probabilities of device type (corresponds to classification category corresponds with a type of the user device)). 
Aslan et al. and Alperovich et al. are analogous art because directed to training machine learning model .
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alperovich et al. to the disclosed invention of Aslan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the hierarchical structure can include both domain expert knowledge encoded in a rule set and machine learning models based on training classifiers. The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems. Thus, the embodiments are an improvement to conventional systems” (Page 4 Paragraph [0063]). 
Regarding Claim 4: 
Aslan et al. in view of Alperovich et al. teaches The computer-implemented method of claim 2, 
Alperovich et al. further teaches wherein the classification category corresponds with an application incorporated with the user device (Page 2 Para [0025-26] “Device ID agent 134 can be a standalone application, or it can be part of another application or application suite. For example, the device ID agent 134 can be part of an antivirus or other anti-malware software suite executing on a computer 118 or any of devices on network 124 (e.g., devices 106-120)… Classification system 102 can receive data from device ID agent 134. In some embodiments, classification system 102 can include a machine learning engine 126, a rules engine 128, and an ensemble engine 130. Classification system 102 can receive data resulting from scans and monitoring of local network 124, for example from device ID agent 134. As an example, classification system 102 can receive Internet Protocol (IP) addresses, Media Access Control (MAC) addresses, open port data, Dynamic Host Control Protocol (DHCP) data, Hypertext Transfer Protocol (HTTP) data, multicast Domain Name Service (mDNS), DNS data, DNS-SD data, Universal Plug and Play (UPnP) data, and File Transfer Protocol (FTP) data” and Page 2 Para [0027] “Classification system 102 can provide this data to a machine learning engine 126 and a rules engine 128. The machine learning engine 126 can receive the data and use the data to predict device types based on the data along with confidence levels for the predictions” teaches Device Id agent incorporated in the predicting probabilities of device type (corresponds to classification category corresponds with a type of the user device) wherein Device ID agent which can be an application). 
Aslan et al. and Alperovich et al. are analogous art because directed to training machine learning model .
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alperovich et al. to the disclosed invention of Aslan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the hierarchical structure can include both domain expert knowledge encoded in a rule set and machine learning models based on training classifiers. The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems. Thus, the embodiments are an improvement to conventional systems” (Page 4 Paragraph [0063]). 
Regarding Claim 6: 
Aslan et al. teaches A computer system for determining an inference, the computer system comprising (Page 10 Para [0086] “A system comprising: one or more processors (e.g., central processing units (CPUs), field programmable gate array (FPGAs),…..and during the training of the first machine learning model, passing information between the first machine learning model and the second machine learning model (e.g., formulating an objective function for the set of models so that each model can have access to unlabeled data, and/or the training data, and/or outputs generated by at least one other model in the set of models through one or more terms of the objective function)” teaches computer implemented computer system): 
a memory (Page 10 Para [0086] “and memory (e.g., RAM, ROM, EEPROM, flash memory, etc.) storing computer-executable instructions that” teaches memory); 
and one or more processors that are configured to execute machine readable instructions stored in the memory for performing the method comprising (page 8 pare [0066] “the computing device 802 includes one or more processors 804 and computer-readable memory 806. The processor(s) 804 can be configured to execute instructions, applications, or programs stored in the memory 806” teaches one or more processors configured to execute instruction stored in the memory): 
determine a classification category associated with metadata of input content (Page 9 Para [0077] “providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” teaches class (corresponds to classification category) associated with of labels (corresponds to meta data) of the data (correspond to input content));
provide the input content to a machine learning (ML) model of a set of ML models (Page 9 para [0077] “the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” teaches provide data (correspond to input content) to machine learning model of machine learning models), 
wherein the ML model corresponds with the classification category associated with the metadata of the input content (Page 9 Para [0077] “providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” teaches wherein the machine learning model corresponds with class (corresponds to classification category) associated with labels (corresponds to meta data) of the data (correspond to input content)),
wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata (Page 9 Para [0077] “providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” and Page 3 Para [0024] “the training data 104 can comprise a repository of images that are to be classified or labeled by the machine learning models 100 and/or 102. The training data 104 can further include at least two additional components: features and labels” teaches wherein machine learning models corresponds with different classes (corresponding to classification categories) associated with labels (corresponding to metadata)).
and receive an inference output from the ML model, wherein the inference output corresponds with the input content (Page3 Para [0025] “the first model 100 can be trained to infer a set of probabilities for a multi-label classification task based on unknown image data received as input, and the second model 100 can be trained to classify the unknown image data as one of multiple possible class labels, but does not infer a set of probabilities as output. The tasks are similar in that they relate to classifying unknown images by one of multiple class labels, but one model (the first model 100) outputs a set of probabilities as a prediction while the other model (the second model 102) outputs class labels” teaches receive output from the model (correspond to ML model) wherein the output corresponds with input).  
Aslan et al. does not teaches wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata, and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models.
However, Alperovich et al. teaches and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models (Page 4 Para [0063] “The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems” and Figure 2 teaches machine learning models share at least one ensemble classifiers (correspond to based component) wherein ensemble classifier reused to produce device type) 
and do not share at least one adaptive component that differs among the set of ML models (Fig. 4 teaches classifier (correspond to adaptive component) that differs among the set of ML models); 
Aslan et al. and Alperovich et al. are analogous art because directed to training machine learning model .
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alperovich et al. to the disclosed invention of Aslan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the hierarchical structure can include both domain expert knowledge encoded in a rule set and machine learning models based on training classifiers. The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems. Thus, the embodiments are an improvement to conventional systems” (Page 4 Paragraph [0063]). 
Regarding Claim 7: 
Aslan et al. in view of Alperovich et al. teaches The computer system of claim 6, 
Aslan et al. further teaches wherein the input content is received from a user device and the inference output is provided to the user device (Page 9 Para [0071] “The computing device 802 can also comprise input device(s) 820 such as a touch screen, keyboard, pointing devices (e.g., mouse, touch pad, joystick, etc.), pen, microphone, etc., through which a user can enter commands and information into the computing device 802. The computing device 802 can also comprise output device(s) 822, such as a display, speakers, a printer, etc” and figure 8 teaches wherein the information (correspond to input content) received from input device (correspond to user device) and the output is provided to the output device (correspond to user device)).  
Regarding Claim 8: 
Aslan et al. in view of Alperovich et al. teaches The computer system of claim 7, 
Aslan et al. further teaches wherein the classification category corresponds with a type of the user device (Page 2 Para [0027] “Classification system 102 can provide this data to a machine learning engine 126 and a rules engine 128. The machine learning engine 126 can receive the data and use the data to predict device types based on the data along with confidence levels for the predictions” Page 4 Para [0058] “A classifier produces a set of probabilities P.sub.1-P.sub.n, where a P.sub.n indicates the probability of the i.sup.th device type based on the feature” and figure 4 teaches predicting probabilities of device type (corresponds to classification category corresponds with a type of the user device)). 
Aslan et al. and Alperovich et al. are analogous art because directed to training machine learning model .
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alperovich et al. to the disclosed invention of Aslan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the hierarchical structure can include both domain expert knowledge encoded in a rule set and machine learning models based on training classifiers. The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems. Thus, the embodiments are an improvement to conventional systems” (Page 4 Paragraph [0063]). 
Regarding Claim 9: 
Aslan et al. in view of Alperovich et al. teaches The computer system of claim 7, 
Alperovich et al. further teaches wherein the classification category corresponds with an application incorporated with the user device 	
Aslan et al. and Alperovich et al. are analogous art because directed to training machine learning model .
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alperovich et al. to the disclosed invention of Aslan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the hierarchical structure can include both domain expert knowledge encoded in a rule set and machine learning models based on training classifiers. The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems. Thus, the embodiments are an improvement to conventional systems” (Page 4 Paragraph [0063]). 
Regarding Claim 11: 
Aslan et al. teaches determine a classification category associated with metadata of input content (Page 9 Para [0077] “providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” teaches class (corresponds to classification category) associated with of labels (corresponds to meta data) of the data (correspond to input content));
provide the input content to a machine learning (ML) model of a set of ML models (Page 9 para [0077] “the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” teaches provide data (correspond to input content) to machine learning model of machine learning models), 
wherein the ML model corresponds with the classification category associated with the metadata of the input content (Page 9 Para [0077] “providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” teaches wherein the machine learning model corresponds with class (corresponds to classification category) associated with labels (corresponds to meta data) of the data (correspond to input content)),
wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata (Page 9 Para [0077] “providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” and Page 3 Para [0024] “the training data 104 can comprise a repository of images that are to be classified or labeled by the machine learning models 100 and/or 102. The training data 104 can further include at least two additional components: features and labels” teaches wherein machine learning models corresponds with different classes (corresponding to classification categories) associated with labels (corresponding to metadata)).
and receive an inference output from the ML model, wherein the inference output corresponds with the input content (Page3 Para [0025] “the first model 100 can be trained to infer a set of probabilities for a multi-label classification task based on unknown image data received as input, and the second model 100 can be trained to classify the unknown image data as one of multiple possible class labels, but does not infer a set of probabilities as output. The tasks are similar in that they relate to classifying unknown images by one of multiple class labels, but one model (the first model 100) outputs a set of probabilities as a prediction while the other model (the second model 102) outputs class labels” teaches receive output from the model (correspond to ML model) wherein the output corresponds with input).  
Aslan et al. does not teaches A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors, the plurality of instructions when executed by the one or more processors cause the one or more processors to….wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata, and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models.
However, Alperovich et al. teaches A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors, the plurality of instructions when executed by the one or more processors cause the one or more processors to (Page 5  Para [0070] “The term “machine-readable storage medium” shall accordingly be taken to include, but not be limited to, solid-state memories and optical and magnetic media that can store information in a non-transitory manner, i.e., media that is able to store information” and Page 5 Para [0069] “completely or at least partially, within the main memory 704 or within the processor 702 during execution thereof by the computer system 700, the main memory 704 and the processor 702 also constituting machine-readable media” teaches non-transitory machine readable storage medium store information by the processor).
and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models (Page 4 Para [0063] “The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems” and Figure 2 teaches machine learning models share at least one ensemble classifiers (correspond to based component) wherein ensemble classifier reused to produce device type) 
and do not share at least one adaptive component that differs among the set of ML models (Fig. 4 teaches classifier (correspond to adaptive component) that differs among the set of ML models); 
Aslan et al. and Alperovich et al. are analogous art because directed to training machine learning model .
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alperovich et al. to the disclosed invention of Aslan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the hierarchical structure can include both domain expert knowledge encoded in a rule set and machine learning models based on training classifiers. The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems. Thus, the embodiments are an improvement to conventional systems” (Page 4 Paragraph [0063]). 
Regarding Claim 12: 
Aslan et al. in view of Alperovich et al. teaches The computer-readable storage medium of claim 11, 
Aslan et al. further teaches wherein the input content is received from a user device and the inference output is provided to the user device (Page 9 Para [0071] “The computing device 802 can also comprise input device(s) 820 such as a touch screen, keyboard, pointing devices (e.g., mouse, touch pad, joystick, etc.), pen, microphone, etc., through which a user can enter commands and information into the computing device 802. The computing device 802 can also comprise output device(s) 822, such as a display, speakers, a printer, etc” and figure 8 teaches wherein the information (correspond to input content) received from input device (correspond to user device) and the output is provided to the output device (correspond to user device)).  
Regarding Claim 13: 
Aslan et al. in view of Alperovich et al. teaches The computer-readable storage medium of claim 12, 
Aslan et al. further teaches wherein the classification category corresponds with a type of the user device (Page 2 Para [0027] “Classification system 102 can provide this data to a machine learning engine 126 and a rules engine 128. The machine learning engine 126 can receive the data and use the data to predict device types based on the data along with confidence levels for the predictions” Page 4 Para [0058] “A classifier produces a set of probabilities P.sub.1-P.sub.n, where a P.sub.n indicates the probability of the i.sup.th device type based on the feature” and figure 4 teaches predicting probabilities of device type (corresponds to classification category corresponds with a type of the user device)). 
Aslan et al. and Alperovich et al. are analogous art because directed to training machine learning model .
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alperovich et al. to the disclosed invention of Aslan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the hierarchical structure can include both domain expert knowledge encoded in a rule set and machine learning models based on training classifiers. The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems. Thus, the embodiments are an improvement to conventional systems” (Page 4 Paragraph [0063]). 
Regarding Claim 14: 
Aslan et al. in view of Alperovich et al. teaches The computer-readable storage medium of claim 12, 
Alperovich et al. further teaches wherein the classification category corresponds with an application incorporated with the user device (Page 2 Para [0025-26] “Device ID agent 134 can be a standalone application, or it can be part of another application or application suite. For example, the device ID agent 134 can be part of an antivirus or other anti-malware software suite executing on a computer 118 or any of devices on network 124 (e.g., devices 106-120)… Classification system 102 can receive data from device ID agent 134. In some embodiments, classification system 102 can include a machine learning engine 126, a rules engine 128, and an ensemble engine 130. Classification system 102 can receive data resulting from scans and monitoring of local network 124, for example from device ID agent 134. As an example, classification system 102 can receive Internet Protocol (IP) addresses, Media Access Control (MAC) addresses, open port data, Dynamic Host Control Protocol (DHCP) data, Hypertext Transfer Protocol (HTTP) data, multicast Domain Name Service (mDNS), DNS data, DNS-SD data, Universal Plug and Play (UPnP) data, and File Transfer Protocol (FTP) data” and Page 2 Para [0027] “Classification system 102 can provide this data to a machine learning engine 126 and a rules engine 128. The machine learning engine 126 can receive the data and use the data to predict device types based on the data along with confidence levels for the predictions” teaches Device Id agent incorporated in the predicting probabilities of device type (corresponds to classification category corresponds with a type of the user device) wherein Device ID agent which can be an application). 
Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aslan et al. (US 20170132528 A1) in view of Alperovich et al. (US 20200210871 A1) further in view of Borras et al. (US 10284885 B1). 
Regarding Claim 5: 
Aslan et al. in view of Alperovich et al. teaches The computer-implemented method of claim 1, 
Aslan et al. in view of Alperovich et al. does not teaches wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value.
However, Borras et al. teaches wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value (Column 11 lines 28- 41 “The skin tone detection parameters can be used, for example, in process 900, and can include thresholds for establishing component color ranges and can also include probability distribution models. Accordingly, a source video is input 1002 to the process 1000, and in step 1004 a bit rate classifier determines the bit rate of the video…… The output of the bit rate classifier is based on comparing the bit rate of the source video to a threshold, which, in the present example, is a resolution of 480p and bit rate of 800 Kbps” teaches determining a bit rate of the input (corresponds to classification category corresponds with a bit rate of the input content) and comparing the bit rate to threshold).
Aslan et al., Alperovich et al. and Borras et al. are analogous art because directed to video classification task.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Borras et al. to the disclosed invention of Aslan et al. in view of Alperovich et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Embodiments of the disclosure provide the benefit of controlling sensitive video media to discourage the unauthorized disclosure of unredacted media by ensuring that the person who obtained the unredacted media from secured media storage can be identified. Further, the detection of human skin tones in a video recording can be augmented by the use a contemporaneously created companion video recording produced by a second camera that is generally oriented to take is field of view that is common to the first camera” (Column 11-12 lines 60-67 and lines 1-3). 
Regarding Claim 10: 
Aslan et al. in view of Alperovich et al. teaches The computer system of claim 6, 
Aslan et al. in view of Alperovich et al. does not teaches wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value. 
However, Borras et al. teaches wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value (Column 11 lines 28- 41 “The skin tone detection parameters can be used, for example, in process 900, and can include thresholds for establishing component color ranges and can also include probability distribution models. Accordingly, a source video is input 1002 to the process 1000, and in step 1004 a bit rate classifier determines the bit rate of the video…… The output of the bit rate classifier is based on comparing the bit rate of the source video to a threshold, which, in the present example, is a resolution of 480p and bit rate of 800 Kbps” teaches determining a bit rate of the input (corresponds to classification category corresponds with a bit rate of the input content) and comparing the bit rate to threshold).
Aslan et al., Alperovich et al. and Borras et al. are analogous art because directed to video classification task.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Borras et al. to the disclosed invention of Aslan et al. in view of Alperovich et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Embodiments of the disclosure provide the benefit of controlling sensitive video media to discourage the unauthorized disclosure of unredacted media by ensuring that the person who obtained the unredacted media from secured media storage can be identified. Further, the detection of human skin tones in a video recording can be augmented by the use a contemporaneously created companion video recording produced by a second camera that is generally oriented to take is field of view that is common to the first camera” (Column 11-12 lines 60-67 and lines 1-3). 
Regarding Claim 15: 
Aslan et al. in view of Alperovich et al. teaches The computer-readable storage medium of claim 11, 
Aslan et al. in view of Alperovich et al. does not teach wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value.
However, Borras et al. teaches wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value (Column 11 lines 28- 41 “The skin tone detection parameters can be used, for example, in process 900, and can include thresholds for establishing component color ranges and can also include probability distribution models. Accordingly, a source video is input 1002 to the process 1000, and in step 1004 a bit rate classifier determines the bit rate of the video…… The output of the bit rate classifier is based on comparing the bit rate of the source video to a threshold, which, in the present example, is a resolution of 480p and bit rate of 800 Kbps” teaches determining a bit rate of the input (corresponds to classification category corresponds with a bit rate of the input content) and comparing the bit rate to threshold).
Aslan et al., Alperovich et al. and Borras et al. are analogous art because directed to video classification task.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Borras et al. to the disclosed invention of Aslan et al. in view of Alperovich et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Embodiments of the disclosure provide the benefit of controlling sensitive video media to discourage the unauthorized disclosure of unredacted media by ensuring that the person who obtained the unredacted media from secured media storage can be identified. Further, the detection of human skin tones in a video recording can be augmented by the use a contemporaneously created companion video recording produced by a second camera that is generally oriented to take is field of view that is common to the first camera” (Column 11-12 lines 60-67 and lines 1-3). 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (“Domain Adaptive Faster R-CNN for Object Detection in the Wild”) teaches The domain classifiers on different levels are further reinforced with a consistency regularization to learn a domain-invariant region proposal network (RPN) in the Faster R-CNN model. 
Madani et al. (“Robustness of Deep Autoencoder in Intrusion Detection under Adversarial Contamination”) teaches , it is very realistic when considering deployment of an adaptive anomaly detection-based IDS in practice.
Krishnamurthy et al. (US 20170372221 A1) teaches machine learning model using more two tasks and domain adaption. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125                                         

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125